DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/229,341 was filed on 4/13/2021.
Claims 1-16 are subject to examination.
An IDS filed on 9/30/2021 has been fully considered and entered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5, 9, 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 13 of copending Application No. 17/226,748 (hereinafter ‘748 patent application) in view of Mammou et al. U.S. Patent Publication #  2019/0087979 (hereinafter Mammou) 
The instant application and ‘748 patent application contains underlined similar subject matter as follows:
17/229,341 (Instant Application)
 17/226,748 (‘748 Patent Application)
Claim 1:  A method for transmitting point cloud data, the method comprising: encoding point cloud data; encapsulating the point cloud data; and transmitting the point cloud data, wherein the point cloud data is encapsulated based on a file, wherein the file includes a track for parameter sets for the point cloud data, wherein the parameter sets include a sequence parameter 

A method for transmitting point cloud data, the method comprising: encoding point cloud data; encapsulating the point cloud data based on a file; and transmitting the point cloud data, wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental 

An apparatus for transmitting point cloud data, the apparatus comprising: an encoder configured to encode point cloud data; an encapsulator configured to encapsulate the point cloud data; and 97Attorney Docket No.: 19819-1524001 Client Ref: OP-2021-0137-US-000/DT; 21ASL267US01 a transmitter configured to transmit the point cloud data, wherein the point cloud data is encapsulated based on a file, wherein the file includes a track for parameter sets for the point cloud data, wherein the parameter sets include a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set.
Claim 5:
An apparatus for transmitting point cloud data, the apparatus comprising: an encoder configured to encode point cloud data; an encapsulator configured to encapsulate the point cloud data based on a file; and a transmitter configured to transmit the point cloud data, wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.
Claim 9: 
A method for receiving point cloud data, the method comprising: receiving point cloud data; decapsulating the point cloud data; and decoding the point cloud data, wherein the point cloud data is decapsulated from a file including the , wherein the file includes a track for parameter sets for the point cloud data, wherein the parameter sets include a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set.

A method for receiving point cloud data, the method comprising: receiving point cloud data; decapsulating the point cloud data based on a file; decoding the point cloud data; and wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.

An apparatus for receiving point cloud data, the apparatus comprising: a processor; a memory connected to the processor; wherein the processor is configured to: receive point cloud data; decapsulate the point cloud data; and decode the point cloud data, wherein the point cloud data is decapsulated from a file including the point cloud data, wherein the file includes a track for parameter sets for the point cloud data, wherein the parameter sets include a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set.
Claim 13:
An apparatus for receiving point cloud data, the apparatus comprising: a receiver configured to receive point cloud data; a decapsulator configured to decapsulate the point cloud data based on a file; a decoder configured to decode the point cloud data; and wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.


With respect to claim 1 & 5, ‘748 Patent application does not teach “wherein the point cloud data is encapsulated based on a file, wherein the file includes a track for parameter sets for the point 
Mammou teaches wherein the point cloud data is encapsulated based on a file (Paragraph 74), wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mammou’s teaching in ‘748 Patent application  to come up with having file including track for parameter sets and point data cloud data is encapsulated based on file, and the parameter sets includes sequence, geometry, attribute and a tile parameter set.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)
With respect to claim 9, 13, ‘748 Patent application does not teach “wherein the point cloud data is decapsulated from a file including the point cloud data, wherein the parameter sets include a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set”
Mammou teaches receiving point cloud data (Paragraph 74); decapsulating the point cloud data (Paragraph 74, 80-81, 100); and decoding the point cloud data (Paragraph 80, 99-100), wherein the point cloud data is decapsulated based on a file (Paragraph 74, 80-81, 100), wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mammou’s 
This is a provisional nonstatutory double patenting rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an encoder configured to encode…an encapsulator configured to encapsulate…a transmitter configured to transmit….in claim 5.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claim 5 is objected to because of the following informalities: typographical error.  In claim 5, it states “Am apparatus”, it should recite “An apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. With respect to claims 1, 6, it recite(s) “encoding point cloud data (i.e. mathematical calculations); encapsulating the point cloud data (i.e. mathematical calculations/relationships); wherein the file further includes a track of parameter sets (i.e. concepts performed in human mind including observation, evaluation) wherein a user can include write down parameter sets on a piece of paper;  wherein the parameter set includes a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set (i.e. concepts performed in human mind including observation, evaluation) wherein a user can include parameter set on the piece of paper. This judicial exception is not integrated into a practical application because adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer 
With respect to claims 9, 13, it recite(s) “decoding point cloud data (i.e. mathematical calculations); decapsulating the point cloud data (i.e. mathematical calculations/relationships); wherein the file further includes a track for parameter sets for the point cloud data (i.e. concepts performed in human mind including observation, evaluation) wherein a user can include write down parameter sets for the point cloud data on a piece of paper;  wherein the parameter set includes a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set (i.e. concepts performed in human mind including observation, evaluation) wherein a user can include parameter set on the piece of paper.  This judicial exception is not integrated into a practical application because adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The claim recite additional element/step of receiving the point cloud data but are not sufficient to amount to significantly more than the judicial exception because it is considered as adding insignificant extra solution activity to the judicial exception because it is just receiving the point cloud data which does not add any significant weight.    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 
2-4, 6-8, 10-12, 14-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. U.S. Patent Publication #  2019/0087979 (hereinafter Mammou) in view of Maze et al. U.S. Patent Publication # 2018/0352219 (hereinafter Maze)
With respect to claim 1, Mammou teaches a method for transmitting point cloud data, the method comprising: encoding point cloud data (Paragraph 74); encapsulating the point cloud data (Paragraph 74); and transmitting the point cloud data (Paragraph 74,91), wherein the point cloud data is encapsulated based on a file (Paragraph 74),
 wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389).

Maze teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track for parameter sets.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)
	With respect to claim 2, Mammou and Maze teaches the method of claim 1, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but does not explicitly teach further teaches  wherein the file further includes one or more tracks for a tile for the point cloud data, wherein the track includes a sample entry including tile number information for a number of tiles for the point cloud data and tile identifier information for the tile.
Maze teaches file further includes one or more tracks for a tile for the data (Paragraph 272-273), wherein the track includes a sample entry including tile number information for a number of tiles for the data (i.e. tile base track contains common information to all the tile track and list of samples) (Paragraph 273) and tile identifier information for the tile (i.e. list of tracks with their identifiers) (Paragraph 272, 278). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track  including sample entry including tile number information as well as tile identifier.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 
	With respect to claim 3, Mammou and Maze teaches the method of claim 2, but Maze further teaches wherein the track for the tile and the track for parameter sets are linked based on a track reference (i.e. reference for each tile track as well use “trackreferencebox”) (Paragraph 273).
	With respect to claim 4, Mammou and Maze teaches the method of claim 1, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but fails to teach 
 wherein the a track is a base track, wherein the base track includes common parameter set for one or more tracks for the point cloud data, wherein the file further includes a track for a tile for the point cloud data, wherein the track is a tile track, wherein the tile track includes point cloud data related to the track.
	Maze teaches wherein the a track is a base track (Paragraph 273) wherein the base track includes common parameter set for one or more tracks for the  data (Paragraph 273), wherein the file further includes a track for a tile for the data (Paragraph 273, wherein the track is a tile track (Paragraph 273), wherein the tile track includes data related to the track (Paragraph 271-273) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having  track is a base track for a tile.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259) and also tile base track makes it possible to setup the video decoder that will process the elementary stream resulting from the file format processing (Paragraph 273)
With respect to claim 5, Mammou teaches an apparatus for transmitting point cloud data, the apparatus comprising: an encoder configured to encode point cloud data (Paragraph 74); an encapsulator configured to encapsulate the point cloud data (Paragraph 74); and a transmitter configured to transmit the point cloud data (Paragraph 74,91), wherein the point cloud data is encapsulated based on a file (Paragraph 74),

	Mammou teaches wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), but does not explicitly teach “track”.
Maze teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track for parameter sets.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)
	With respect to claim 6, Mammou and Maze teaches the apparatus of claim 5, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but does not explicitly teach further teaches  wherein the file further includes one or more tracks for a tile for the data, wherein the track includes a sample entry including tile number information for a number of tiles for the data and tile identifier information for the tile.
Maze teaches file further includes one or more tracks for a tile for the data (Paragraph 272-273), wherein the track includes a sample entry including tile number information for a number of tiles for the data (i.e. tile base track contains common information to all the tile track and list of samples) (Paragraph 
	With respect to claim 7, Mammou and Maze teaches the apparatus of claim 6, but Maze further teaches wherein the track for the tile and the track for parameter sets are linked based on a track reference (i.e. reference for each tile track as well use “trackreferencebox”) (Paragraph 273).
	With respect to claim 8, Mammou and Maze teaches the apparatus of claim 5, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but fails to teach 
 wherein the a track is a base track, wherein the base track includes common parameter set for one or more tracks for the data, wherein the file further includes a track for a tile for the data, wherein the track is a tile track, wherein the tile track includes data related to the track.
	Maze teaches wherein the a track is a base track (Paragraph 273) wherein the base track includes common parameter set for one or more tracks for the  data (Paragraph 273), wherein the file further includes a track for a tile for the data (Paragraph 273, wherein the track is a tile track (Paragraph 273), wherein the tile track includes data related to the track (Paragraph 271-273) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having  track is a base track for a tile.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259) and also tile base track makes it possible to setup the video decoder that will process the elementary stream resulting from the file format processing (Paragraph 273)

 wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389).
	Mammou teaches wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), but does not explicitly teach “track”.
Maze teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track for parameter sets.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)
	With respect to claim 10, Mammou and Maze teaches the method of claim 1, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but does not explicitly teach further teaches  wherein the file further includes one or more tracks for a tile for the point cloud 
Maze teaches file further includes one or more tracks for a tile for the data (Paragraph 272-273), wherein the track includes a sample entry including tile number information for a number of tiles for the data (i.e. tile base track contains common information to all the tile track and list of samples) (Paragraph 273) and tile identifier information for the tile (i.e. list of tracks with their identifiers) (Paragraph 272, 278). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track  including sample entry including tile number information as well as tile identifier.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259) and also tile base track makes it possible to setup the video decoder that will process the elementary stream resulting from the file format processing (Paragraph 273)
	With respect to claim 11, Mammou and Maze teaches the method of claim 2, but Maze further teaches wherein the track for the tile and the track for parameter sets are linked based on a track reference (i.e. reference for each tile track as well use “trackreferencebox”) (Paragraph 273).
	With respect to claim 12, Mammou and Maze teaches the method of claim 1, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but fails to teach 
 wherein the a track is a base track, wherein the base track includes common parameter set for one or more tracks for the point cloud data, wherein the file further includes a track for a tile for the point cloud data, wherein the track is a tile track, wherein the tile track includes point cloud data related to the track.
	Maze teaches wherein the a track is a base track (Paragraph 273) wherein the base track includes common parameter set for one or more tracks for the  data (Paragraph 273), wherein the file further includes a track for a tile for the data (Paragraph 273, wherein the track is a tile track (Paragraph 273), wherein the tile track includes data related to the track (Paragraph 271-273) It would have been obvious 
With respect to claim 13, Mammou teaches an apparatus for receiving cloud data, the apparatus comprising: a processor (Paragraph 70); a memory connected to the processor (paragraph 70); wherein the processor is configured to receive point cloud data (Paragraph 74); decapsulate the point cloud data (Paragraph 80-81, 100); decode the point cloud data (Paragraph 80, 99-100); and a transmitter configured to transmit the point cloud data (Paragraph 74,91), wherein the point cloud data is decapsulated based on a file (Paragraph 74, 80-81, 100),
 wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389).
	Mammou teaches wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), but does not explicitly teach “track”.
Maze teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s 
	With respect to claim 14, Mammou and Maze teaches the apparatus of claim 13, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but does not explicitly teach further teaches  wherein the file further includes one or more tracks for a tile for the data, wherein the track includes a sample entry including tile number information for a number of tiles for the data and tile identifier information for the tile.
Maze teaches file further includes one or more tracks for a tile for the data (Paragraph 272-273), wherein the track includes a sample entry including tile number information for a number of tiles for the data (i.e. tile base track contains common information to all the tile track and list of samples) (Paragraph 273) and tile identifier information for the tile (i.e. list of tracks with their identifiers) (Paragraph 272, 278). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track  including sample entry including tile number information as well as tile identifier.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259) and also tile base track makes it possible to setup the video decoder that will process the elementary stream resulting from the file format processing (Paragraph 273)
	With respect to claim 15, Mammou and Maze teaches the apparatus of claim 14, but Maze further teaches wherein the track for the tile and the track for parameter sets are linked based on a track reference (i.e. reference for each tile track as well use “trackreferencebox”) (Paragraph 273).
	With respect to claim 16, Mammou and Maze teaches the apparatus of claim 13, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but fails to teach 

	Maze teaches wherein the a track is a base track (Paragraph 273) wherein the base track includes common parameter set for one or more tracks for the  data (Paragraph 273), wherein the file further includes a track for a tile for the data (Paragraph 273, wherein the track is a tile track (Paragraph 273), wherein the tile track includes data related to the track (Paragraph 271-273) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having  track is a base track for a tile.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259) and also tile base track makes it possible to setup the video decoder that will process the elementary stream resulting from the file format processing (Paragraph 273)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Roimela et al. U.S. Patent Publication # 2021/0281879 which in Paragraph 184-185 teaches about V-PCC parameter tracks contain adaptation with additional signaling of atlas map per view and file parser mapping atlas IDS to track IDS contained in VPCC sample entry of every V-PCC track carrying atlas data.
B).  Graziosi et al. U.S. Patent Publication # 2021/0110577 which in Paragraph 31 and 90 teaches about receiving an atleast timing supplemental enhancement information message associated with an at least atlas sub-stream of the VPCC bit-stream.
C).  Tourapis et al. U.S. Patent Publication # 2021/006833

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453